Taft, C. J.,
dissenting. Relator’s claim for workmen’s compensation was allowed pursuant to Chapter 4123, Revised Code.
The claim in the cause now before us is of a different nature. It is predicated upon the alleged failure of the employer to perform a duty imposed upon Ohio employers. This duty was stated in the form of a specific safety requirement promulgated by the Industrial Commission of Ohio pursuant to Section 4121.13, Revised Code. Unlike Chapter 4123 (see Section 4123.54, Revised Code), Chapter 4121 makes no provision for or reference to enforcement outside Ohio. It is clear from these statutory differences that the General Assembly never contemplated that the commission might extend its safety-requirements jurisdiction beyond the borders of this state.
The purpose of specific safety requirements is to improve working conditions in Ohio. To foster that policy, workplaces in Ohio falling below a stipulated standard are penalized. “The additional award is in the nature of a penalty, and it was the purpose of the Constitution to impose such penalty upon the employer who failed to comply * * State, ex rel. Whitman, v. Indus. Comm. (1936), 131 Ohio St. 375, 379, 3 N. E. 2d 52. The payment of the penalty amount to the employee is not because he was inadequately compensated by the original award but to encourage enforcement of safety requirements by private claims. Much the same theory may be observed to exist in the dual private (treble damage) and government enforcement of the federal anti-trust laws.
The safety requirements created by the Industrial Commission establish affirmative duties and may substantially affect the cost of performance of a contract. Iowa has the right to choose its own policies, which may be a choice to adopt no restrictions at all upon its places of employment.
The decision in the instant case presumes a superiority of judgment for Ohio legislators. Even the Industrial Commission itself rejects the mantle with which this court now cloaks it.
It is undisputed that the language of Section 4121.13, *200Revised Code, which is quoted in the majority opinion, would apply Ohio’s safety rules to workplaces in Ohio, even if the employer was not an Ohio corporation and the employees were hired outside this state. Similarly, Iowa and not Ohio should have the power to specify minimum standards for the work place involved in the cause now before us. The only reason offered for Ohio’s “legitimate interest” in the “protection” of this Pennsylvania resident is that there was an “Ohio employer.”
Matthias, J., concurs in the foregoing dissenting opinion.